Citation Nr: 9920207	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  95-09 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from August 1944 to 
December 1946 and from September 1948 to June 1950.

This appeal arose from a December 1994 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
veteran's claim for a total rating for compensation purposes 
based upon individual unemployability.  This decision was 
continued by a rating action issued in August 1997.  In July 
1998, this case was remanded by the Board of Veterans' 
Appeals (Board) for additional development.  

The July 1998 remand of the Board noted that the veteran, in 
his April 1995 VA Form 9, Appeal to the Board of Veterans' 
Appeals, had raised the issues of entitlement to service 
connection for a "heart condition" and for "residuals of 
stroke and hypertension."  This remand had referred these 
issues to the RO for appropriate action since they had not 
been properly prepared for appellate review.  However, a 
review of the record notes that no action was taken by the RO 
in regard to these two issues.  Therefore, these issues will 
again be referred to the RO.


REMAND

The veteran has contended, in essence, that he has been 
rendered unemployable by his service-connected schizophrenia.  
Therefore, he believes that a total rating should be awarded.

In the instant case, the Board issued a remand in July 1998 
which had instructed, in part, that the RO obtain the records 
of VA hospital-based home care (HBHC) provided between April 
1996 and the present.  This instruction was not complied 
with.  According to Stegall v. West, 11 Vet. App. 268 (1998), 
when a case is remanded by either the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999)(hereinafter "the 
Court") or by the Board, a veteran has, as a matter of law, 
the right to compliance with that remand.  Since the Board 
must ensure that the instructions of a remand are complied 
with, failure to do so would constitute error on the part of 
the Board.

Moreover, the July 1998 Board remand had instructed that the 
veteran be examined by VA in order to ascertain whether he 
had been rendered unemployable by his service-connected 
schizophrenia.  However, the record indicated that he had 
been too ill to report for the scheduled VA examination (a VA 
aid and attendance examination conducted in March 1997 had 
noted that he was bedridden for the past several years 
secondary to a cerebrovascular accident with left-sided 
hemiparesis).  It is determined that the RO should make an 
attempt to have the veteran examined at his home by either a 
VA or fee-basis physician.  Cf. Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (which stated that, when adjudicating the 
claims of incarcerated veteran's, the RO must tailor their 
assistance to the peculiar circumstances of confinement).  

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1. The RO should contact the Birmingham, 
VA Medical Center and request copies of 
the veteran's hospital-based home care 
(HBHC) records developed between April 
1996 and the present.  Once obtained, 
these should be associated with the 
claims folder.

2.  Once this information has been 
received, the RO should afford the 
veteran a VA psychiatric examination in 
his home, conducted by either a qualified 
VA or fee-basis physician.  The claims 
folder and a copy of the revised rating 
criteria for mental disorders should be 
furnished to the examiner in conjunction 
with the examination.  All indicated 
tests, to include a psychological 
evaluation, if deemed necessary, should 
be accomplished.  It is required that the 
examiner identify all psychiatric 
disorders found.  The examiner is 
requested to comment on the presence or 
absence of the manifestations described 
in both the old and the revised rating 
criteria.  The examiner is also asked to 
describe the symptomatology and findings 
due to solely to the veteran's service-
connected schizophrenia.  The examiner 
should also provide an opinion on the 
degree of social and industrial 
impairment due to the service-connected 
mental disorder.  Specifically, the 
examiner should be requested to provide 
an opinion as to the effect of the 
veteran's diagnosed psychiatric 
disorder(s) on his ability to obtain and 
retain employment, without taking into 
effect consideration of the veteran's 
age.  The examiner should assign a 
numerical code on the Global Assessment 
of Functioning Scale, and include a 
definition of the numerical code 
assigned, as it pertains to the service-
connected disorder.

3.  After the development requested above 
has been completed, the RO should 
readjudicate the issue of entitlement to 
a total rating for compensation purposes 
based on individual unemployability, to 
include consideration of the new rating 
criteria for mental disorders.  In 
addition, the RO should adjudicate the 
issue of service connection for any other 
psychiatric disorder(s) diagnosed.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, which 
includes the revised rating criteria, and 
an opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant is free to furnish additional evidence while 
his case is in remand status.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










